Case: 14-15245   Date Filed: 05/24/2016   Page: 1 of 5


                                                       [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                             No. 14-15245
                         Non-Argument Calendar
                       ________________________

         D.C. Docket Nos. 1:13-cv-24332-KAM, 04-bkc-13319-AJC



In re: JEFF TUCKER,

                                        Debtor.
________________________________________________________________

JEFF TUCKER,

                                               Plaintiff - Appellant,

                                   versus

BARRY E. MUKAMAL,

                                               Defendant - Appellee.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                              (May 24, 2016)
              Case: 14-15245     Date Filed: 05/24/2016    Page: 2 of 5


Before WILLIAM PRYOR, JULIE CARNES and JILL PRYOR, Circuit Judges.

PER CURIAM:

      Jeff Tucker declared Chapter 7 bankruptcy in 2004. Two years later, he

entered into a court-approved agreement with the bankruptcy estate’s trustee, Barry

E. Mukamal (the “Trustee”), to settle certain debts against his estate in exchange

for his discharge in bankruptcy. Pursuant to the settlement agreement, Tucker

agreed that if he failed to pay the Trustee $700,000 to settle his outstanding debts,

the Trustee could revoke the bankruptcy discharge and claim a parcel of property

Tucker owned. Tucker failed to pay, so in 2011 the bankruptcy court revoked his

discharge and ordered the property transferred to the Trustee. With the approval of

the bankruptcy court, the Trustee transferred the property by quitclaim deed to a

third party, Arthaus Investments, LLC (“Arthaus”). The following year, Arthaus

filed an action to quiet title on the property in state court. Tucker answered by

denying Arthaus’s superior interest in the property and cross-claimed against the

Trustee, alleging that the Trustee fraudulently obtained the deed to the property.

      In 2013, before the state court had ruled on the action to quiet title and

Tucker’s cross-claims, the Trustee moved to conclude administration of the

bankruptcy proceedings. The bankruptcy court—noting that both parties agreed

that the proceedings were due to be closed—granted the motion and directed the




                                          2
              Case: 14-15245     Date Filed: 05/24/2016    Page: 3 of 5


Trustee “to close this case and issue a final report.” Omnibus Order, Doc. 667 at 2,

In re Tucker, No. 1:04-bk-13319-AJC (Bankr. S.D. Fla. Aug. 23, 2013).

      Seven days later, before the Trustee had done as directed, Arthaus moved

the bankruptcy court for an order ratifying the sale of the property to Arthaus and a

determination that Tucker could not proceed against the Trustee in a separate

adversary proceeding. The Trustee joined in the motion. After a hearing, the

bankruptcy court issued an order ratifying the sale and ordering Tucker to dismiss

his cross-claims against the Trustee without prejudice pursuant to the so-called

“Barton doctrine,” which requires a debtor to obtain leave of the bankruptcy court

before suing his trustee. See Carter v. Rodgers, 220 F.3d 1249, 1252 (11th Cir.

2000) (discussing the holding in Barton v. Barbour, 104 U.S. 126 (1881)).

      Tucker appealed the bankruptcy court’s order to the district court, mounting

three challenges: (1) the bankruptcy court lacked jurisdiction to enter its order

because the bankruptcy proceedings were closed; (2) because the bankruptcy case

was closed, Arthaus could not move to ratify the sale without first moving to

reopen the proceedings; and (3) the Barton doctrine was inapplicable to Tucker’s

cross-claim against the Trustee. The district court rejected each of Tucker’s

challenges and affirmed the bankruptcy court’s order.

      Tucker appeals the district court’s order. After review, we find no reversible

error in that order and accordingly affirm. In light of the fact that we previously


                                          3
               Case: 14-15245     Date Filed: 05/24/2016    Page: 4 of 5


have ruled on an appeal arising from Tucker’s bankruptcy proceedings, see Tucker

v. Mukamal (“Tucker I”), 616 F. App’x 969 (11th Cir. 2015), we pause to discuss

one issue. In Tucker I, Tucker challenged the bankruptcy court’s order granting

the Trustee’s motion to conclude administration of the bankruptcy proceeding.

This Court held that Tucker lacked standing to challenge the order because it was

undisputed that the estate was deficient and Tucker therefore would not be affected

directly by the closure of the case. Id. at 972. We also noted that, even if Tucker

had standing to challenge the order, he had waived his challenge by conceding

before the bankruptcy court that the case was due to be closed. Id. at 973.

      Now Tucker’s challenges hinge on the effect of the bankruptcy court’s order

concluding the administration of the proceedings. We note that, although that

order directed the Trustee to close the case and file a final report, the Trustee had

not done so when Arthaus filed its motion to ratify the sale of property. Instead,

the Trustee and Tucker continued to file motions and responsive pleadings about

the Arthaus sale and other matters in the bankruptcy court. Indeed, due to ongoing

disputes between the parties, the Trustee did not file a final report that triggered

closure of the case until February 2015, approximately 18 months after the

bankruptcy court ordered the proceedings closed. So the bankruptcy court’s

adjudication of the motion to ratify the sale occurred well before the case finally




                                           4
                Case: 14-15245        Date Filed: 05/24/2016       Page: 5 of 5


was closed. Tucker’s actions in the bankruptcy court reflect that understanding, 1

and we therefore are not persuaded by his claim on appeal that the district court

lacked jurisdiction to accept Arthaus’s motion, hold a hearing, and issue an order

ratifying the sale.

       For the reasons set forth here and in the district court’s well-reasoned order,

we affirm.

       AFFIRMED.




       1
         Tucker noted at the hearing on the motion to ratify that the bankruptcy court had
ordered the case closed, and the bankruptcy court invited him to file a motion addressing the
impact of that fact if indeed there was such an impact. Tucker failed to file any such motion.
                                                5